                      Case 8:19-cr-00200-TDC Document 25 Filed 04/01/19 Page 1 of 1
AO 468 (Rev. 04/15) Waiver ofa Preliminary Hearing


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                      District ofMaryland         {W
                 United States ofAmerica                       )
                                V.                             )
                   ERIC EOIN MARQUES
                                                               )
                                                               )     Case No.13-1789-JKS
                            Defendant                          )

                                             WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms ofprobation or supervised release in a petition filed in this court. A magistrate judge has informed
me ofmy right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

         I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.



Date:   4- / J /     /7
                                                                                     Defendant's signature

                                                                        � 1/2                     ....,
                                                                                Signature of defendant's attorney

                                                                        Brendan A. Hurson, Fed. Bar# 28179
                                                                     Printed name and bar number of defendant's attorney
                                                                                   100 South Charles St.
                                                                                    Tower 11, 9th Floor
                                                                                   Baltimore, MD 21201

                                                                                Address of defendant's attorney

                                                                                 brendan hurson@fd.org
                                                                             E-mail address of defendant's attorney

                                                                                       410-962-3962
                                                                            Telephone number of defendant's attorney

                                                                                       410-962-0872
                                                                              FAX number of defendant's attorney
